Becker v. State






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS





NAZARIO VARGAS,

                                    Appellant,

v.

THE STATE OF TEXAS,

                                    Appellee. 

§
 
§
 
§
 
§
 
§

§


No. 08-10-00233-CR

Appeal from
 120th District Court

of El Paso County, Texas

(TC # 20100D01292)



 

 

 




MEMORANDUM OPINION

            Nazario Vargas appeals his conviction of possession of less than one gram of cocaine.  A jury
returned a guilty verdict and assessed Appellant’s punishment at a fine of $2,500 and confinement
in the state jail for twenty-four months.  We affirm.
            Appellant’s court-appointed counsel has filed a brief in which she has concluded that the
appeal is wholly frivolous and without merit.  The brief meets the requirements of Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493, reh. denied, 388 U.S. 924, 87 S. Ct. 2094,
18 L. Ed. 2d 1377 (1967), by advancing contentions which counsel says might arguably support the
appeal.  See High v. State, 573 S.W.2d 807 (Tex.Crim.App. 1978); Currie v. State, 516 S.W.2d 684 
(Tex.Crim.App. 1974); Jackson v. State, 485 S.W.2d 553 (Tex.Crim.App. 1972); Gainous v. State,
436 S.W.2d 137 (Tex.Crim.App. 1969).  A copy of counsel’s brief has been delivered to Appellant,
and Appellant has been advised of his right to examine the appellate record and file a pro se brief. 
No pro se brief has been filed. 
            We have carefully reviewed the record and the brief of counsel, and agree that the appeal is
wholly frivolous and without merit.  Further, we find nothing in the record that might arguably
support the appeal.  The judgment of the trial court is affirmed.

June 15, 2011                                                              
                                                                                    ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)